Citation Nr: 1716254	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  12-35 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to May 1971 and from August 1981 to August 1983.  

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The claim was previously before the Board in September 2016, at which time the Board (1) granted reconsideration of the prior denial of service connection for left ear hearing loss due to the receipt of pertinent service department records and (2) remanded the reconsidered claim for additional development.  


FINDING OF FACT

The Veteran's pre-existing left ear hearing loss underwent an increase in severity in service and is presumed to have been aggravated by service; the presumption of aggravation has not been rebutted by clear and unmistakable evidence.


CONCLUSION OF LAW

The criteria for entitlement to service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1131, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran.  Given the favorable nature of the Board's decision herein, any error in notice or assistance is harmless.


II.  Service Connection

The law provides, "[E]very Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service."  38 U.S.C.A. § 1111.

Where a disorder is noted on service entrance, a Veteran is not presumed sound and 38 U.S.C.A. § 1153 applies.  A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A.
§ 1153 (West 2014).  In such cases, the evidence must simply show that there was an increase in disability during service to trigger the presumption of aggravation.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown,
19 F.3d 1413, 1417 (Fed. Cir. 1994).  "If the presumption of aggravation under section 1153 arises, the burden then shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  Wagner, 370 F.3d at 1096 (citing 38 U.S.C.A. § 1153).  This requires the government show by clear and unmistakable evidence that any increase in disability was due to the natural progress of the condition.  See Cotant v. Principi, 17 Vet. App. 116, 130-32 (2003); see also 38 C.F.R. § 3.306(b) (2015).

Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition as contrasted to symptoms is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-7 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  Accordingly, section 1153 requires an increase in the severity of the pre-existing condition, as distinguished from the mere recurrence of manifestations of the pre-service condition, and evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).

After carefully reviewing the evidence of record, it is established that a pre-existing disorder of left ear hearing loss was noted upon entrance into service.  In this regard, an April 1967 entrance examination shows the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
55
45
-
65

The Veteran's left ear hearing loss meets the standard for a preexisting hearing loss disability under 38 C.F.R. § 3.385 because it demonstrates an auditory threshold in at least one of the frequencies (500, 1000, 2000, 3000, or 4000 Hertz) of 40 decibels or greater.  C.f. McKinney v. McDonald, 28 Vet. App. 15 (2016) (holding that some degree of hearing loss that did not meet VA's definition of a "disability" for hearing loss under 38 C.F.R. § 3.385 would instead be entitled to the presumption of soundness under 38 U.S.C. § 1111 if the hearing loss).  Because a pre-existing medical condition of left ear hearing loss was noted upon entry into service, the presumption of soundness is not for application.  38 C.F.R. § 3.304(b).  

However, as stated above, a pre-existing injury or disease will be presumed to have been aggravated by active service where there is an increase in disability during service.  The question of whether a pre-existing defect or injury underwent an increase in severity "must be answered in the affirmative before the presumption of aggravation attaches."  Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  After such a showing, to rebut the presumption of aggravation, there must be clear and unmistakable evidence (obvious or manifest) that the increase in severity was due to the natural progress of the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) and (b).  Accordingly, the threshold inquiry for establishing service connection for a pre-existing disorder is whether the evidence establishes that there was an increase in the Veteran's left ear hearing loss in service.

After reviewing the record, the Board finds that there is evidence demonstrating an increase in severity of his left ear hearing loss in service.  Notably, as mentioned in the Board's September 2016 remand, the Veteran's April 1971 separation examination demonstrates a clear worsening of his left hearing loss.  This examination shows pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
LEFT
40
60
70
-
70

These audiometric findings note an increase for all of the auditory thresholds.

Having shown an increase in service, the Veteran's pre-existing left ear hearing loss is presumed to have been aggravated by service unless VA can demonstrate by clear and unmistakable evidence that any increase was due to the natural progress of the disease.  

In order to rebut the presumption of aggravation, the evidence of natural progression must be unmistakable.  The Board notes that both the September 2010 VA examiner and the more recent September 2016 opinion suggest that it the Veteran's increase in left ear haring loss was "less likely" due to service.  However, the Board is not convinced that the VA opinions of a "less likely" relationship rise to the level of "clear and unmistakable evidence" as is needed to overcome the high evidentiary burden needed to rebut the presumption of aggravation.  Moreover, the September 2010 VA examination lacks a sufficient rationale (see September 2016 Board Remand), and the Board notes that there is probative medical evidence that contradicts the rationale proffered by the September 2016 examiner.   Namely, contrary to the September 2016 VA opinion that stated "[t]here is nothing about the audiograms that suggests an etiology for the hearing loss during service," a January 1968 service treatment record by an Ear, Nose, and Throat (ENT) specialist indicated an impression of "unilateral hearing loss probably related to nose exposure."  (Emphasis added).  The January 1968 ENT considered the Veteran's longstanding history of hearing loss before service yet noted the Veteran's work aboard ship and the fact that he had a "progressive hearing loss . . . for the past 1-2 years."  Thus, service treatment records suggest that service noise exposure did in fact contribute to the increase in hearing loss of the left ear in service, which further diminishes the probative value of the VA opinions.  

Given the equivocal nature of the VA examiner's opinions and the competent evidence to the contrary found in the contemporaneous service treatment records that is favorable to the Veteran, the Board finds that, in this case, VA has not met its burden to show that the increase was clearly and unmistakably due to the natural progress of the disorder by comparing any change in baseline or by discussing an aggravational aspect of his left ear hearing loss.  See, e.g. Horn v. Shinseki, 25 Vet. App. 231, 240 (2012) (discussing the types of evidence that may constitute or contribute to clear and unmistakable evidence of lack of aggravation); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  As such, the Board finds that the presumption of aggravation has not been rebutted.

Furthermore, inasmuch as the Veteran has a current disability of left ear hearing loss for VA purposes (see September 2010 VA examination report) that has been noted to be of longstanding duration, and there is no evidence to suggest that the left ear hearing loss he has now is different or wholly distinct from the left hearing loss he demonstrated in service, the evidence sufficiently demonstrates both a current disability and a nexus to service.

In light of the above, the Board concludes that the Veteran's current hearing loss disability preexisted service but was aggravated as a result of his active duty service.  Entitlement to service connection is therefore warranted.


ORDER

Service connection for left ear hearing loss is granted.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


